DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the groove is configured with a first groove and a second groove.” It is unclear how two grooves can be one groove. 
For the purpose of examination, it will be interpreted that the groove is configured with a first groove and that the substrate comprises a second groove.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Johari-Galle et al. (US 20140217521 A1, hereinafter ‘521).
As to claim 1, ‘521 teaches an inertial measurement apparatus (¶24 teaches that element 100 is an accelerometer) comprising: 
a substrate 102 having a first surface 106 (fig. 1A), the first surface having a center (center as viewed from fig. 1B); 
an inertial sensor (comprising at least the proof mass 101 and electrodes 103-104 seen in fig. 1B) disposed on the first surface of the substrate; 
a lid 201 that covers the inertial sensor, a peripheral edge of the lid being bonded (¶35 teaches the bonding) to a first position (contact area between the lid and substrate) on the first surface of the substrate;
a terminal (pad 331 or lead 509 in fig. 5B) disposed on the substrate, the terminal being configured to be bonded to a mounting target object (fig. 5B teaches that the terminal is bonded to a lead 503; alternatively or additionally, the terminal is bonded to an encapsulant 507; ¶54 and ¶58 teach that fig. 5B depicts the device of figs. 2A-B); 
a groove 210 (for thermal strain relief - ¶27-28) in the substrate; and 
a terminal connection portion (the part of the substrate attached with the terminal) at which the terminal is connected to the substrate, 

the first position is located closer to the center of the first surface of the substrate than the terminal connection portion in the plan view (see figs. 2A-B), 
the groove is located closer to the center of the first surface of the substrate than the first position in the plan view (see figs. 2A-B), and 
the groove is spaced apart from the first position on the first surface of the substrate (see figs. 2A-B), and 
the inertial sensor is located closer to the center of the first surface of the substrate than the groove in the plan view (see figs. 2A-B).

As to claim 3, ‘521 teaches wherein the groove 210 is frame-shaped and surrounds the inertial sensor in the plan view (fig. 2B).

As to claim 4, ‘521 teaches wherein the groove 210 has a bottom and an opening that are outwardly opposite to each other along a depth of the groove, and the opening is located on the first surface (see fig. 2B).

As to claim 11, ‘521 teaches wherein the terminal 509 is a lead 509 that extends from the substrate.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘521 in view of Merassi et al. (US 20130168840 A1, hereinafter Merassi) and Kondo (US 20120190153 A1).
As to claim 5, ‘521 teaches wherein the substrate has a second surface (bottom surface) that is outwardly opposite to the first surface 106, 
the groove has a bottom and an opening that are outwardly opposite to each other along a depth of the groove (see fig. 2A).  
‘521 does not teach that the terminal is disposed
the opening is located on the second surface.
Merassi teaches a semiconductor integrated device (title) comprising an active area 12 in the form of a sensing structure (¶29) thermally decoupled from a surrounding substrate 11 via a set of grooves 21-22 (see fig. 10; ¶35 teaches that these grooves are collectively referred to as a decoupling region 20; ¶77 teaches that the decoupling region 20 is for thermal strain isolation, which is similar to the purpose of the groove of ‘521), wherein one 21 of the grooves extends upward from a second surface (bottom 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of ‘521 to have a set of two grooves wherein one of the grooves extends upward from the second surface of the substrate, and the one of the grooves has an opening on the second surface of the substrate, as taught by Merassi, for the predictable result that the effect of thermal strain on the sensing structure is further eliminated (¶77, Merassi) since more of the thickness of the substrate is occupied by grooves.
‘521 as modified still does not teach that the terminal is on the second surface of the substrate.
Kondo teaches a gyro sensor (¶43; fig. 1A) comprising a substrate 41-42 having a first surface (upper surface) and second surface (lower surface), and at least one terminal 41a on the second surface of the substrate (see fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of ‘521 as modified such that the terminal is on the second surface of the substrate as taught by Kondo since such a modification would be a simple substitution of one method of providing a terminal for another for the predictable result that acceleration is still successfully sensed.
‘521 as modified teaches that the opening (of lower groove 21 of Merassi, which now reads on the claimed groove) is located on the second surface (lower surface of the substrate).


the groove 210 is configured with a first groove 210, the first groove has a first bottom and a first opening that are outwardly opposite to each other along a first depth of the first groove (see fig. 2A), and 
the first opening is located on the first surface of the substrate.
521’ as modified does not teach that the terminal is disposed on the second surface of the substrate, 
wherein the groove is configured with a second groove, and
the second groove has a second bottom and a second opening that are outwardly opposite to each other along a second depth of the second groove, and the second opening is located on the second surface of the substrate.
Merassi teaches a semiconductor integrated device (title) comprising an active area 12 in the form of a sensing structure (¶29) thermally decoupled from a surrounding substrate 11 via a set of grooves 21-22 (see fig. 10; ¶35 teaches that these grooves are collectively referred to as a decoupling region 20; ¶77 teaches that the decoupling region 20 is for thermal strain isolation, which is similar to the purpose of the groove of ‘521), wherein one 21 of the grooves extends upward from a second surface (bottom surface) of the substrate opposite from a first surface (upper surface) of the substrate, and the one 21 of the grooves has an opening on the second surface of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of ‘521 to have a set of two grooves wherein one of the grooves extends upward from the second surface of the substrate, 
‘521 as modified still does not teach that the terminal is on the second surface of the substrate.
Kondo teaches a gyro sensor (¶43; fig. 1A) comprising a substrate 41-42 having a first surface (upper surface) and second surface (lower surface), and at least one terminal 41a on the second surface of the substrate (see fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of ‘521 as modified such that the terminal is on the second surface of the substrate as taught by Kondo since such a modification would be a simple substitution of one method of providing a terminal for another for the predictable result that acceleration is still successfully sensed.
‘521 as modified teaches the second groove 21 (Merassi) has a second bottom and a second opening that are outwardly opposite to each other along a second depth of the second groove (see fig. 10 of Merassi), and the second opening is located on the second surface (lower surface) of the substrate.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘521 in view of Merassi et al. (US 20130168840 A1, hereinafter Merassi).
As to claim 9, ‘521 teaches wherein the substrate has a second surface (lower surface) that is outwardly opposite to the first surface (upper surface),

the groove is located closer to the center of the first surface of the substrate than the first position in the plan view, and 
the inertial sensor is located closer to the center of the first surface of the substrate than the groove in the plan view.  
‘521 does not teach that the groove is a through hole, and the through hole passes through the substrate from the first surface to the second surface.
Merassi teaches a semiconductor integrated device (title) comprising an active area 12 in the form of a sensing structure (¶29) thermally decoupled from a surrounding substrate 11 via a thermal strain decoupling region 20 (see fig. 5c and ¶34; ¶77 teaches that the decoupling region 20 is for thermal strain isolation, which is similar to the purpose of the groove of ‘521) that extends completely through the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the decoupling region (element 210) of ‘521 to extend completely through the substrate as taught by Merassi since such a modification would be a simple substitution of one method of forming a decoupling region for another for the predictable result that thermal strain is still successfully reduced (¶34, Merassi).
‘521 as modified teaches wherein the groove 210 (‘521) is a through hole 20 (Merassi), and the through hole passes through the substrate from the first surface to the second surface (see fig. 5c of Merassi).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘521 in view of Kanemoto et al. (JP 2018165696 A, hereinafter Kanemoto).

Kanemoto teaches a device comprising a signal carrying connection 502 and a lid 3 held at a fixed potential (in the translation, see pg. 10 lines 41-48) to prevent electrostatic capacitance coupling between the lid and the signal carrying connection 502, so as to prevent unintentional fluctuation of the output from the signal carrying connection 502.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of ‘521 to have a lid that is held at a fixed potential as taught by Kanemoto since such a modification would be a simple substitution of one method of providing a lid for another for the predictable result that the lid does not cause signals coming from the sensing device to fluctuate due to unintentional capacitance coupling (see pg. 10 lines 41-48 in the translation of Kanemoto).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘521 in view of Fischer et al. (US 20170146345 A1, hereinafter Fischer).
As to claim 12, ’521 teaches an electronic instrument comprising: 
the inertial measurement apparatus according to claim 1; and 
a signal processing circuit 551 (fig. 5B) that performs signal processing.
‘521 does not explicitly teach that the signal processing of the signal processing circuit is based on a signal outputted from the inertial measurement apparatus.  
Fischer teaches an electronic instrument 14, 18 comprising: 

a signal processing circuit 18 that performs signal processing based on a signal 16 outputted from the inertial measurement apparatus 14 (see ¶31-32, which teach that the signal processing circuit 18 interprets the signals from Fischer’s sensor structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of ‘521 such that the signal processing circuit is configured to perform signal processing based on a signal outputted from the inertial measurement apparatus as taught by Fischer so as to increase the usefulness of the signal processing circuit.

As to claim 13, ‘521 teaches a moving object comprising: 
the inertial measurement apparatus according to claim 1; and 
a signal processing circuit 551 (fig. 5B) that performs signal processing.
‘521 does not teach that the signal processing is based on a signal outputted from the inertial measurement apparatus.
Fischer teaches an electronic instrument 14, 18 comprising: 
an inertial measurement apparatus 14 (¶49 teaches that the inertial measurement apparatus 14 of fig. 5 is an alternative embodiment of the inertial measurement apparatus 14 of fig. 1, having the electronic instrument 14, 18); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of ‘521 such that the signal processing circuit is configured to perform signal processing based on a signal outputted from the inertial measurement apparatus as taught by Fischer so as to increase the usefulness of the signal processing circuit.
Response to Arguments
Applicant's arguments filed 12/20/21, regarding the 112 rejection of claim 6 have been fully considered but they are not persuasive. 
Applicant traverses the 112 rejection of claim 6 (see pg. 6) and points out that claim 6 has been amended.
Applicant’s argument is not persuasive since Applicant fails to articulate why the rejection is traversed. Furthermore, the amendment to claim 6 fails to overcome the 112b rejection.

Applicant’s arguments filed 12/20/21, regarding the prior art rejections, have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/R.C.P./           Examiner, Art Unit 2853             

/JILL E CULLER/           Primary Examiner, Art Unit 2853